Currier, Judge,
delivered the opinion of the court.
This' was a proceeding commenced before a justice of the peace, under the forcible entry and detainer act, to recover possession of the premises described in the complaint. The complaint contains two counts: one based on an alleged wrongful *510detention, of: the. premises, the other upon an alleged forcible entry and detainer. On appeal to the Circuit Court the plaintiff was required, on motion of the defendant, to elect on which count he would go- to trial, and the plaintiff elected to try the case upon the first count, and it was accordingly tried upon that count alone. Under the evidence the facts were found against the defendant, and that seems to be the main difficulty with his case.
The complaint is objected to as containing incongruous counts, but the trial was confined to one count, and the defendant wholly neglected to take the opinion of the court as to the character or sufficiency of the complaint, either by demurrer, motion in arrest, or motion to strike out. There is nothing here for review in this court. No instructions were either asked or given, and no exception was taken. to any ruling of the court upon the evidence. In a word, the defendant failed to save any point of law in the proceedings or rulings of the Circuit Court for this court to' re-examine and adjudicate.
The judgment will be affirmed.
The other judges concur.